
	
		II
		110th CONGRESS
		1st Session
		S. 439
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Reid (for himself,
			 Mrs. Lincoln, Mr. Biden, Ms.
			 Mikulski, Mrs. Boxer,
			 Mr. Durbin, Mr.
			 Salazar, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to permit certain
		  retired members of the uniformed services who have a service-connected
		  disability to receive both disability compensation from the Department of
		  Veterans Affairs for their disability and either retired pay by reason of their
		  years of military service or Combat-Related Special
		  Compensation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Retired Pay Restoration Act of
			 2007.
		2.Eligibility for
			 payment of both retired pay and veterans’ disability compensation for certain
			 military retirees with compensable service-connected disabilities
			(a)Extension of
			 concurrent receipt authority to retirees with service-Connected disabilities
			 rated less than 50 percent
				(1)Repeal of 50
			 percent requirementSection 1414 of title 10, United States Code,
			 is amended by striking paragraph (2) of subsection (a).
				(2)ComputationParagraph
			 (1) of subsection (c) of such section is amended by adding at the end the
			 following new subparagraph:
					
						(G)For a month for
				which the retiree receives veterans’ disability compensation for a disability
				rated as 40 percent or less or has a service-connected disability rated as zero
				percent,
				$0.
						.
				(b)Repeal of
			 phase-In of concurrent receipt for retirees with service-Connected disabilities
			 rated as totalSubsection (a)(1) of such section is amended by
			 striking except that and all that follows and
			 inserting
				
					except—(A)in the case of a qualified retiree
				receiving veterans’ disability compensation for a disability rated as 100
				percent, payment of retired pay to such veteran is subject to subsection (c)
				only during the period beginning on January 1, 2004, and ending on December 31,
				2004; and
					(B)in the case of a
				qualified retiree receiving veterans’ disability compensation for a disability
				rated as total by reason of unemployability, payment of retired pay to such
				veteran is subject to subsection (c) only during the period beginning on
				January 1, 2004, and ending on December 31,
				2007.
					.
			(c)Clerical
			 amendments
				(1)The heading for
			 section 1414 of such title is amended to read as follows:
					
						1414.Members
				eligible for retired pay who are also eligible for veterans’ disability
				compensation: concurrent payment of retired pay and disability
				compensation
						.
				(2)The item relating
			 to such section in the table of sections at the beginning of chapter 71 of such
			 title is amended to read as follows:
					
						
							1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent payment of
				retired pay and disability
				compensation.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008, and shall apply to payments for months beginning on or after
			 that date.
			3.Coordination of
			 service eligibility for combat-related special compensation and concurrent
			 receipt
			(a)Eligibility for
			 TERA retireesSubsection (c) of section 1413a of title 10, United
			 States Code, is amended by striking entitled to retired pay who—
			 and inserting
				
					who—(1)is entitled to retired pay, other than a
				member retired under chapter 61 of this title with less than 20 years of
				service creditable under section 1405 of this title and less than 20 years of
				service computed under section 12732 of this title; and
					(2)has a
				combat-related
				disability.
					.
			(b)Amendments To
			 standardize similar provisions
				(1)Clerical
			 amendmentThe heading for paragraph (3) of section 1413a(b) of
			 such title is amended by striking rules and inserting rule.
				(2)Qualified
			 retireesSubsection (a) of section 1414 of such title, as amended
			 by section 2(a), is amended—
					(A)by striking
			 a member or and all that follows through
			 retiree’) and inserting a qualified retiree;
			 and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)Qualified
				retireesFor purposes of this section, a qualified retiree, with
				respect to any month, is a member or former member of the uniformed services
				who—
								(A)is entitled to retired pay, other than in
				the case of a member retired under chapter 61 of this title with less than 20
				years of service creditable under section 1405 of this title and less than 20
				years of service computed under section 12732 of this title; and
								(B)is also entitled for that month to
				veterans’ disability
				compensation.
								.
					(3)Disability
			 retireesSubsection (b) of section 1414 of such title is
			 amended—
					(A)by striking
			 Special
			 rules in the subsection heading and all that follows
			 through is subject to and inserting Special rule for chapter 61 disability
			 retirees.—In the case of a qualified retiree who is retired
			 under chapter 61 of this title, the retired pay of the member is subject
			 to; and
					(B)by striking
			 paragraph (2).
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008, and shall apply to payments for months beginning on or after
			 that date.
			
